Douglas, J.
The issue presented to this court is whether R.C. 2913.46(A) delegates state legislative authority to Congress, in violation of Section 1, Article II of the Ohio Constitution.1 For the reasons that follow, we find that R.C. 2913.46(A) does not violate Section 1, Article II of the Ohio Constitution.
*55R.C. 2913.46(A) provides:
“No individual shall knowingly possess, buy, sell, use, alter, accept, or transfer food stamp coupons in any manner not authorized by the ‘Food Stamp Act of 1977,’ 91 Stat. 958, 7 U.S.C. 2011, as amended.” (Emphasis added.)
Appellee contends that the language, “ * * * as amended,” as used in R.C. 2913.46(A), renders R.C. 2913.46(A) unconstitutional. Appellee argues that by including this language, the General Assembly intended to incorporate all amended versions of the federal law subsequent to the time R.C. 2913.46(A) was enacted. Therefore, urges appellee, the General Assembly delegated its legislative authority to Congress in violation of Section 1, Article II of the Ohio Constitution. We disagree.
In determining the constitutionality of legislative enactments such as the one in the case at bar, we begin with the well-settled principle that all enactments enjoy a strong presumption of constitutionality, and before a court may declare the statute unconstitutional, it must appear beyond a reasonable doubt that the legislation and constitutional provision are clearly incapable of coexisting. State, ex rel. Dickman, v. Defenbacher (1955), 164 Ohio St. 142, 57 O.O. 134, 128 N.E.2d 59, paragraph one of the syllabus. Further, doubts regarding the validity of a legislative enactment are to be resolved in favor of the statute. State, ex rel. Swetland, v. Kinney (1982), 69 Ohio St.2d 567, 23 O.O.3d 479, 433 N.E.2d 217.
In 1964, Congress established a comprehensive food stamp program to aid in the fight against hunger and malnutrition. Section 2011 et seq., Title 7, U.S.Code. R.C. 2913.46(A) became effective on July 1, 1983. Prior to this date, the federal food stamp law had been revised. It is clear to us that the General Assembly, by using the language “as amended,” did not intend to adopt amendments to the federal law subsequent to the effective date of R.C. 2913.46(A), but, rather, the General Assembly simply intended to incorporate the federal food stamp law as it existed on the date R.C. 2913.46(A) was enacted. Given its common and plain meaning, the language “as amended” does not anticipate amendments to the federal law after July 1, 1983. This is buttressed by the fact that had the General Assembly intended to incorporate the federal law subsequent to the enactment of R.C. 2913.46(A), it certainly knew how to do so. For example, R.C. 2915.01(AA) provides that the “ ‘Internal Revenue Code’ means the ‘Internal Revenue Code of 1986,’ 100 Stat. 2085, 26 U.S.C. 1, as now or hereafter amended.” (Emphasis added.) *56There is a notable distinction between the language used in R.C. 2915.01(AA) and in 2913.46(A). In utilizing the language “as now or hereafter amended,” the General Assembly obviously intended to incorporate amendments subsequent to the time R.C. 2915.01(AA) was enacted.
In one of our sister states, the Supreme Court of South Dakota has recognized that the language, “as amended,” as used in a state statute incorporating federal law, refers only to the existing federal legislation at the time the state statute was enacted. Independent Community Bankers Assn. of S. Dakota v. State (S.D.1984), 346 N.W.2d 737. The court in Independent Community Bankers considered whether the state legislature improperly delegated its legislative authority to Congress by providing in a statute (S.B. 256) that the meaning of the term “bank holding company” would be “ ‘as defined in the Bank Holding Company Act of 1956, as amended, 12 U.S.C. Sec. 1841, et seq.’ ” (Emphasis added.) 346 N.W.2d at 743. The court concluded that S.B. 256 adopted the federal definition of a bank holding company at the time S.B. 256 was enacted and, therefore, the state statute did not delegate state legislative authority to Congress. 346 N.W.2d at 744. The court reasoned that “ * * * [t]he language used to incorporate 12 U.S.C. § 1841 et seq., when given its ordinary meaning, indicates an intent to adopt the existing definition. SB 256 adopts the federal definition ‘as defined’ and ‘as amended’; this language is structured in the past tense. * * * ” Id.
Considering the foregoing, we conclude that a reasonable interpretation of R.C. 2913.46(A) is that the General Assembly intended to prohibit any activity involving food stamps in a manner inconsistent with the federal food stamp law as the federal law read on the date R.C. 2913.46(A) was enacted. The General Assembly may adopt provisions of federal statutes that are in effect at the time the state legislation is enacted. Thus, we hold that R.C. 2913.-46(A) does not constitute an unlawful delegation of state legislative authority, in violation of Section 1, Article II of the Ohio Constitution.
Appellee further contends that to interpret and limit R.C. 2913.46(A) as incorporating Section 2011, Title 7, U.S.Code, as it read on the date R.C. 2913.46(A) was enacted, would create an unworkable situation. Appellee argues that since the enactment of R.C. 2913.46(A), the federal food stamp law has been revised and some present lawful recipients would commit an Ohio crime by obtaining food stamps.
Appellee makes a valid point. However, to avoid this problem, the General Assembly may update and revise R.C. 2913.46(A) to incorporate amended versions of the federal food stamp law.
*57The judgment of the court of appeals is reversed, and the trial court’s judgment is reinstated.

Judgment reversed.

Moyer, C.J., Holmes, H. Brown and Resnick, JJ., concur.
Sweeney and Wright, JJ., dissent.

. Section 1, Article II of the Ohio Constitution provides that legislative authority is conferred upon the General Assembly. Further, the General Assembly cannot delegate that authority to *55any other person or entity, including a federal agency. See Cleveland v. Piskura (1945), 145 Ohio St. 144. 30 O.O. 340, 60 N.E.2d 919.